                                          Case 4:20-cv-05883-JSW Document 79 Filed 09/18/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IMMIGRANT LEGAL RESOURCE                            Case No. 20-cv-05883-JSW
                                         CENTER, et al.,
                                   8                    Plaintiffs,                          NOTICE OF QUESTIONS FOR
                                   9                                                         HEARING
                                                 v.
                                                                                             Re: Dkt. No. 27
                                  10
                                         CHAD F. WOLF, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD, PLEASE TAKE NOTICE
                                  14
                                       OF THE FOLLOWING QUESTIONS FOR THE HEARING SCHEDULED ON SEPTEMBER
                                  15
                                       25, 2020, AT 9:00 a.m.: The Court has reviewed the parties’ briefs and, thus, does not wish to hear
                                  16
                                       the parties reargue matters addressed in those briefs. If any counsel for the groups that have
                                  17
                                       submitted amicus briefs wish to participate in oral argument, they must register to participate as
                                  18
                                       attendees in the hearing. The Court reserves the right to publish additional questions in
                                  19
                                       advance of the hearing.
                                  20
                                              If the parties intend to rely on legal authorities not cited in their briefs, they are ORDERED
                                  21
                                       to notify the Court and opposing counsel by filing those authorities or citations to the record by no
                                  22
                                       later than Tuesday, September 22, 2020 at 12:00 p.m. The Court will allow for exceptions in the
                                  23
                                       event authority is issued after that date and time. If the parties submit such additional legal
                                  24
                                       authorities, they are ORDERED to submit the citations (including the pin citations) and attach any
                                  25
                                       new authority cited to their submission, but they are not to include additional argument or briefing.
                                  26
                                       Cf. N.D. Civil Local Rule 7-3(d). The parties will be given the opportunity at oral argument to
                                  27
                                       explain their reliance on such authority.
                                  28
                                          Case 4:20-cv-05883-JSW Document 79 Filed 09/18/20 Page 2 of 4




                                   1          1.      In the event the Court is unable to issue an opinion prior to the October 2, 2020

                                   2   effective date of the Final Rule, despite its best efforts to do so, do Defendants agree the Court

                                   3   would still have the power to stay enforcement of the Final Rule after it has gone into effect? See,

                                   4   5 U.S.C. § 705; Casa de Maryland v. Wolf, No. 8:20-cv-02118-PX, 2020 WL 5500165, at *8, *13

                                   5   (D. Md. Sept. 11, 2020) (“CASA”).

                                   6          2.      The Court understands Defendants’ position on the order of succession issue to be

                                   7   that: (1) Defendants’ Exhibit 1 (“April 9 Order”), reflected Secretary Nielsen’s intent to modify

                                   8   the order of succession for all purposes, not just in the event of a disaster or an emergency, and

                                   9   that the April 9 Order effectuated that intent, notwithstanding the language set forth in

                                  10   Defendants’ Exhibit 2 (“Delegation 00106, Revision 8.5”), such that the April 9 Order superseded

                                  11   the order of succession listed in Executive Order 13753 (“E.O. 13753”).

                                  12          a. If the Court rejects Defendants’ position, do Defendants dispute that the Final Rule
Northern District of California
 United States District Court




                                  13               would have been promulgated without authority and should be set aside as contrary to

                                  14               law? If so, on what basis?

                                  15          b. What is the Government’s best argument that the Court should not follow the reasoning

                                  16               set forth in CASA regarding the validity of Mr. McAleenan’s and Mr. Wolf’s

                                  17               assumption of the role of Acting DHS Secretary? See CASA, 2020 WL 5500165, at

                                  18               *20-*23.

                                  19          3.      Does Table 1 in the Final Rule reflect the universe of fees at issue? If so, by the

                                  20   Court’s count there are 52 fees to consider. Plaintiffs do not address each of those fees in their

                                  21   briefs or in the declarations submitted to support their motion. Instead, they highlight certain fees

                                  22   and the issue of fee waivers. (See, e.g., Dkt. No. 27-4, Benito Decl., ¶¶ 19-23, Dkt. No. 27-5,

                                  23   Byrne Decl., ¶¶ 19-23.) In addition, the parties analyze the validity of the Final Rule as an all or

                                  24   nothing proposition.

                                  25          a. DHS states that “many parts of this final rule are interrelated, but most are severable

                                  26               and can be implemented independently from the remainder of this final rule’s

                                  27               provisions.” 85 Fed. Reg. at 46,868. In light of that statement, does either party

                                  28               contend that this Court must resolve this case as an all or nothing proposition and, if so,
                                                                                          2
                                          Case 4:20-cv-05883-JSW Document 79 Filed 09/18/20 Page 3 of 4




                                   1               on what basis?

                                   2          b. Assuming severability, which of many fee increases do Plaintiffs argue are most

                                   3               harmful to their missions and the low-income immigrant populations they serve?

                                   4          c. What is Plaintiffs’ best argument that they have met their burden to show the change in

                                   5               each fee is arbitrary and capricious and that they would be harmed by changes to fees

                                   6               that do not appear to be applicable to the populations they serve?

                                   7          4.      DHS asserts it “does not know the price elasticity of demand for immigration

                                   8   benefits, nor does [it] know the level at which the fee increases become too high for

                                   9   applicants/petitioners to apply.” 85 Fed. Reg. at 46,797. DHS then asserts it believes immigration

                                  10   to the United States remains attractive and that the benefits of immigration “continue to outweigh

                                  11   the costs noted by commenters.” Id. From there, DHS concludes it “believes the price elasticity

                                  12   for immigration services is inelastic and increases in price will have no impact on the demand …
Northern District of California
 United States District Court




                                  13   for all immigration services impacted by this rule.” Id. On what facts did DHS rely to form these

                                  14   beliefs and where in the record before the Court on this motion can the Court find those facts?

                                  15          5.      The Final Rule also provides that applicants seeking asylum would be required to

                                  16   pay a non-waivable fee for their first employment authorization document (“EAD”), and it

                                  17   supports its “belief” that this fee will not impose an unreasonable burden on asylum seekers by

                                  18   noting that there is a statutory waiting period before an individual seeking asylum can work. Did

                                  19   DHS take into consideration the enlargement of that waiting period, as described in CASA, when

                                  20   promulgating this Final Rule?

                                  21          6.      Many, if not all, of the Plaintiffs state that they must meet certain deliverables to

                                  22   obtain – or retain – funding, and attest that if the Final Rule goes into effect it will impact their

                                  23   ability to meet those contractual obligations. Plaintiffs also attest that at least some lost funding as

                                  24   well as lost productivity and opportunity costs cannot be compensated and that the fee increases

                                  25   threaten to render workshop business models unsustainable. There also is some evidence that the

                                  26   Final Rule threatens the existence of at least some Plaintiffs’ programs. (Dkt. No. 27-6, Byun

                                  27   Decl., ¶ 26; Dkt. No. 27-10, Smith Decl., ¶ 37.) See, e.g., hiQ Labs, Inc. v. LinkedIn Corp., 938

                                  28   F.3d 985, 992 (9th Cir. 2019). In addition to these alleged injuries, Plaintiffs attest they are likely
                                                                                           3
                                          Case 4:20-cv-05883-JSW Document 79 Filed 09/18/20 Page 4 of 4




                                   1   to suffer harm to their reputation and good will.

                                   2          What is Defendants’ best argument that these harms are not irreparable?

                                   3          7.        Do the parties anticipate that they would appeal the Court’s Order? If so, and

                                   4   arguing from the assumption that the ruling is adverse to them, what are the parties’ best

                                   5   arguments in favor of the Court’s Order staying its order while seeking a further stay from the

                                   6   Ninth Circuit?

                                   7          IT IS SO ORDERED.

                                   8   Dated: September 18, 2020

                                   9                                                       ______________________________________
                                                                                           JEFFREY S. WHITE
                                  10                                                       United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           4
